SHIRLEY S. ABRAHAMSON, C.J.
¶ 48. (concurring). The majority opinion unnecessarily creates an exception to an accused's Sixth Amendment right to confrontation — an exception not yet recognized by the United States Supreme Court. The present case can be decided upon existing law. I therefore do not join the majority in reaching out to create new constitutional law.
¶ 49. I conclude that the victim's comments to the emergency medical technician were not testimonial. The technician's testimony relating to the victim's comments is therefore not barred by the Confrontation Clause and is admissible under the dying declaration exception to the hearsay rule.
¶ 50. I need not determine whether the victim's comments to the police officer were testimonial, a closer call. As I see it, if admitting the police officer's testimony was an error, it was harmless.
¶ 51. For the reasons set forth, I concur.
I
¶ 52. I first address the issue of testimonial and non-testimonial statements raised in Crawford v. Washington, 541 U.S. 36 (2004).
*40¶ 53. The majority opinion suggests that the "fairest way" to resolve the tension between the State's interests in presenting unconfronted testimonial dying declarations and a defendant's concern about unreliability is to "continue to freely permit. . . the aggressive impeachment of a dying declaration . . . ." Majority op., ¶ 5. Yet Crawford v. Washington is rather explicit in stating that for testimonial evidence the Sixth Amendment "commands, not that evidence be reliable, but that reliability be assessed in a particular manner: by testing in the crucible of cross-examination." Crawford, 541 U.S. at 61 (2004).
¶ 54. The Court in Crawford elucidated two inferences from its historical review of the Sixth Amendment. First, not all hearsay implicates the core concerns of the Sixth Amendment's confrontation clause. Instead, the confrontation clause focuses on "testimonial statements." Second, "the 'right... to be confronted with the witnesses against him,' is most naturally read as a reference to the right of confrontation at common law, admitting only those exceptions established at the time of the founding."1
¶ 55. Crawford held that for testimonial evidence to be admissible absent confrontation, the Sixth Amendment "demands what the common law required: unavailability and a prior opportunity for cross-examination."2 I acknowledge that the Court left open the possibility that there may be historical exceptions to this discrete and clearly defined right.3 However, Justice Scalia, writing for the majority of the Court in *41Crawford, explicitly refrained from determining whether historical exceptions, and specifically dying declarations, "must be accepted."4 Justice Scalia's language is significantly less than a resounding endorsement, nor is it a strong portent of the Supreme Court establishing dying declarations as a historical exception to the Crawford rule.
¶ 56. The Supreme Court has not subsequently determined whether a historical exception to the right of confrontation for testimonial dying declarations "must be accepted." Instead the focus of the Supreme Court's recent Sixth Amendment jurisprudence has been on developing the law surrounding the first inference of Crawford, differentiating between testimonial and non-testimonial statements.
II
¶ 57. I now turn to Michigan v. Bryant, _ U.S. _, 131 S. Ct. 1143 (2011), which was decided after oral argument in the instant case. Both the State and the defendant submitted letter briefs to the court discussing the effect of Bryant on the present case.
*42¶ 58. In Bryant, to the dismay of Justice Scalia (the author of Crawford),5 the Supreme Court clarified the distinction between testimonial and non-testimonial statements made to emergency personnel in a fact situation similar to the case before us. Relying upon the Supreme Court's analysis in Bryant, I conclude that the challenged statements made to Coleman, the emergency medical technician in the present case, identifying and describing the shooter, were non-testimonial statements.
¶ 59. Because I conclude that the victim's statements to Coleman were not testimonial under Bryant, I do not join the majority opinion in creating an exception to the Confrontation Clause for testimonial dying declarations. Under the facts of the instant case, it is unnecessary to create a historical exception for testimonial dying declarations, as the majority does today. Under the Sixth Amendment jurisprudence, the statements of the victim to Coleman in the present case are admissible because they are non-testimonial statements and are admissible under Wisconsin's hearsay rules.6
*43¶ 60. In Bryant, the Supreme Court determined whether statements of a mortally wounded victim made to responding police officers were admissible hearsay statements at trial.7 The facts of Bryant are similar to those in the present case.
¶ 61. In Bryant, police officers responded to an emergency: a man had been shot and was lying on the ground, bleeding, next to his car in a gas station parking lot. A number of police officers arrived on the scene, and asked the victim "what had happened, who had shot him, and where the shooting had occurred."8 The victim responded with truncated answers, indicating "Rick" shot him, and that the shooting had occurred at the back door of Bryant's ("Rick's") house. Emergency medical services arrived within 5 to 10 minutes of the police officers' arrival. The victim's conversation with the police officers ended as he was treated and transported to the hospital, where he died within the hour.
¶ 62. Based on the information police obtained from the victim, they left the gas station, called for backup, and traveled to Bryant's house. When they arrived at the house, Bryant was not there; however, the officers found blood, a bullet on the back porch, a hole in the back door, and the victim's wallet and identification outside the house. Bryant was eventually arrested nearly a year later.
¶ 63. At trial the police officers who responded to the scene testified about the statements the victim made regarding "what had happened, who had shot him, and where the shooting had occurred."9 The Su*44preme Court determined that the testimony was admissible and did not violate the defendant's right to confrontation under the Sixth Amendment because the statements were non-testimonial. The Supreme Court determined that the "primary purpose of' the interrogation was to enable the police officers to meet an ongoing emergency. The primary purpose is illustrated, according to the Supreme Court, by an objective analysis of the informality of the encounter and the questions and answers of the parties. This primary purpose led the Court to conclude that the statements were non-testimonial.
¶ 64. The Supreme Court concluded that the analysis in determining whether a hearsay statement is testimonial or non-testimonial is an objective analysis of the "primary purpose" of the questioning and the answering.10 This analysis "requires a combined inquiry that accounts for both the declarant and the interrogator. In many instances, the primary purpose of the interrogation will be most accurately ascertained by looking to the contents of both the questions and the answers. . . . The combined approach also ameliorates problems that could arise from looking solely to one participant."11 To determine the "primary purpose" of an encounter, a court must "objectively evaluate the circumstances in which the encounter occurs and the statements and actions of the parties."12
¶ 65. When an encounter is between an individual and the police, the existence of an "ongoing emergency" is among the most important circumstances informing *45the primary purpose of the encounter.13 The existence, the scope, and the duration of an emergency is dependent upon the type and scope of the danger posed "to the victim, the police, and the public."14
¶ 66. The existence of an "ongoing emergency" is, however, not the only factor that informs the determination of the primary purpose of an encounter.
¶ 67. The severity of the victim's medical condition also plays an objective role in evaluating the primary purpose, as it "sheds light on the ability of the victim to have any purpose at all in responding to police questions . . . ,"15
¶ 68. Another factor is the formality (or lack thereof) of the encounter. While informality does not necessarily indicate a lack of testimonial purpose, it is an important factor in determining the primary purpose of the encounter.16
¶ 69. The Supreme Court examined the encounter presented by the facts in Bryant objectively, analyzing the circumstances of the encounter and the statements and actions of the declarant and the interrogator, to determine the primary purpose and to determine whether the victim's statements were testimonial or non-testimonial.17
¶ 70. The Bryant Court determined that the police officers were responding to an ongoing emergency. The police did not know whether the threat was limited to the victim, whether the threat to the victim was over, or whether a threat to the public existed because a gun *46was used. "At bottom, there was an ongoing emergency here where an armed shooter, whose motive for and location after the shooting were unknown, had mortally wounded [the victim] within a few blocks and a few minutes of the location where the police found [the victim]."18
¶ 71. The Supreme Court then went on to consider how the victim's condition affected the analysis of the "primary purpose" of the statements that he made. Based upon the victim's condition, lying on the ground of a gas station bleeding from a mortal gunshot wound, and upon the victim's short, truncated responses due in part to difficulty breathing, the Supreme Court determined that a person in the victim's condition cannot be said to have a "primary purpose" of establishing or proving past events potentially relevant to a later prosecution.19
¶ 72. Similarly, the Supreme Court evaluated the statements and actions of the police officers. The officers were responding to an emergency call. "[T]hey did not know why, where, or when the shooting had occurred."20 The questions they asked were questions necessary to assess the situation, the threat to the victim and themselves, and the potential for an ongoing threat to the public. The questions the officers asked were initial inquiries of the type that often produces non-testimonial statements.21
¶ 73. Lastly, the Supreme Court examined the informality of the encounter in determining the "primary purpose" of the statements. The Court evaluated *47the statements in the case within a spectrum of informality bounded by a harried 911 call and a formal station-house interview.
¶ 74. The statements in Bryant fell nearer to the harried 911 call in Davis v. Washington22 than to the formal station-house interview in Crawford23 In Bryant, the Supreme Court determined that the officers and the victim were in a fluid emergency situation; there was little to no structure in the questions asked, and the victim's responses were truncated and punctuated with his questions regarding when emergency medical aid would arrive. Ultimately the Bryant Court concluded, "the circumstances lacked any formality that would have alerted [the victim] to or focused him on the possible future prosecutorial use of his statements."24
¶ 75. Based on an objective evaluation of the circumstances in which the encounter occurred and the statements and actions of both of the parties, the Supreme Court concluded that the "primary purpose" of the victim's statements in Bryant was to enable police to respond to an ongoing emergency. Accordingly, the Supreme Court concluded that the statements in Bryant were non-testimonial and were properly admitted at trial.
¶ 76. Bryant is informative for the present case. In the present case, emergency medical services and the police responded to a call reporting a shooting. Upon arriving on the scene, they found a man who had been shot numerous times, lying next to his car and bleeding.
¶ 77. Marvin Coleman, a heavy equipment operator and trained emergency medical technician with the *48Milwaukee Fire Department, responded to the scene. Coleman testified that upon arriving at the scene he recognized the car near where the victim lay as belonging to an acquaintance. When he approached the victim he recognized him as that acquaintance. According to Coleman's testimony, the victim recognized him and implored, "Please don't let me die, please don't let me down." Coleman testified that in response he stated, "We're not going to let you go, we'll do our best," and that he asked the victim, "Who did this?"
¶ 78. Coleman testified that the following brief exchange occurred in response to that question. The victim responded, "Marvin." Marvin Coleman responded, "Who, me?" and the victim responded, "No, Big Headed Marvin."
¶ 79. Coleman then asked the victim what had happened. Coleman testified that the victim responded he "was in the house arguing with some woman and he felt like he was lured outside and that's where [the shooting] happened."
¶ 80. Applying the analysis used by the Supreme Court in Michigan v. Bryant, I conclude that the victim's statements made to Coleman were non-testimonial.
¶ 81. The circumstances in which the encounter between the victim and Coleman took place are substantially similar to the circumstances in Bryant. The victim was lying next to his car, bleeding from a mortal gunshot wound. The distinctions in the circumstances of this case are that Coleman is an EMT, not a police officer, and Coleman was acquainted with the victim.
¶ 82. These distinctions further support the conclusion that under an objective analysis, the primary purpose of the statements to Coleman was not to establish or prove past events potentially relevant to a later prosecution.
*49¶ 83. That Coleman was an emergency medical technician, not a police officer, and was acquainted with the victim objectively increases the informality of the situation.
¶ 84. Emergency medical technicians play a distinct role from police officers in responding to an ongoing emergency. However, these emergency service people (similar to police officers upon arriving at the scene of an emergency) must ensure that the scene is secure for the victim, for themselves, and for the public. While emergency medical service people may not play the primary role in ensuring public safety in an ongoing emergency in which the situation is fluid and somewhat confused, emergency responders play a role in ensuring the safety of all those involved.
¶ 85. The statements and actions of the declarant and interrogator in this encounter are also substantially similar to the statements evaluated by the Supreme Court in Bryant. Coleman asked, "Who did this?" and "What happened?" The answers were "Marvin," "Big Headed Marvin," and that he was arguing with some woman, was lured outside, and that's when he was shot.
¶ 86. Coleman's questions were similar to the initial inquires in Bryant, and under an objective evaluation of the "primary purpose" of the statements made by the victim, similarly result in a conclusion that they are non-testimonial statements.
¶ 87. I conclude that the admission of Coleman's testimony in the present case did not violate the Sixth Amendment Confrontation Clause; the victim's statements were non-testimonial and fall within the hearsay exception.
¶ 88. I turn now to the testimony of police officer Wayne Young. Officer Young testified that he and his partner responded to the scene of the shooting. When *50they arrived, Officer Young's primary responsibility was to get observers out of the street, clearing the area around the emergency. At the scene Officer Young did not approach the victim while he was lying on the ground.
¶ 89. Officer Young was instructed to ride along with the victim to the hospital with the emergency medical unit. Officer Young accompanied the victim into the hospital emergency department.
¶ 90. Officer Young testified that while he was standing by in the emergency department, a doctor notified him that if he had any questions for the victim he should ask them now because the doctor's opinion was that the victim was not going to survive the gunshot injuries.
¶ 91. Officer Young testified that he spoke with the victim, asking him if he had "any information about who may have shot him." Officer Young testified that the victim responded "Marvin" and gave a brief description of "dark complected, bald headed guy with a big forehead."
¶ 92. Officer Young testified that the victim then lost consciousness and was taken to surgery, where he ultimately succumbed to the gunshot injuries.
¶ 93. The statements and actions of Officer Young and the victim did not go beyond the initial inquiry of who may have shot the victim.
¶ 94. The informalities of the situation suggest that the primary purpose of the interrogator was not focused on possible future prosecutorial use of the statements. The questions and answers were given in a harried, informal way. There was no structure to the questions asked. Officer Young asked an open-ended initial inquiry question and the statements in response *51gave little detail or information. These informalities suggest a purpose of meeting the ongoing emergency, that is, a shooter at large, potentially not satisfied that the victim was not yet dead, and potentially a danger to the public or hospital staff. The informalities of the encounter suggest the primary purpose was not prosecutorial.
¶ 95. An emergency response to a potentially mortal shooting is a fluid environment of competing priorities. Objectively, prosecution of the killer may also have been an ancillary factor to Officer Young's questioning. The encounter between the victim and Officer Young occurred at the hospital and not at the scene of the shooting, after significant time had lapsed. Officer Young asked questions knowing that the victim was likely to die. An objective analysis might lead one to conclude that the primary purpose of the questions and answers in the hospital just prior to the victim's undergoing surgery was not to meet an "ongoing emergency" and instead was testimonial, focused on prosecution.
¶ 96. The distinctions between the circumstances surrounding the encounter between Officer Young and the victim in this case and the encounter analyzed in Bryant are that Officer Young's encounter with the victim did not occur upon arrival at the scene of an ongoing emergency, but rather after significant time had passed, and that the encounter occurred within a hospital emergency department removed from the crime scene.
¶ 97. In Bryant, the Supreme Court did not have to determine when the "ongoing emergency" ended; statements made within the first few minutes of the arrival of emergency services, near the location of the shooting, and well before the scene of the shooting was secure fell *52well within the bounds of an "ongoing emergency."25 In the present case, statements made to Coleman, the EMT, upon his arrival at the scene of the shooting similarly fall within the bounds of an "ongoing emergency." Statements made to Officer Young are more difficult to categorize.
¶ 98. I refrain, however, from determining whether the victim's statements to Officer Young were testimonial or non-testimonial, a closer call. And I refrain from determining whether testimonial dying declarations are a historical exception to the guarantee of the Confrontation Clause. These determinations are not necessary to decide the present case. Officer Young's testimony was repetitive of Coleman's testimony. Even if the victim's statements to Officer Young were testimonial hearsay and even if the dying declaration exception is not recognized, the admission of Young's testimony was harmless error.
¶ 99. For these reasons, I do not join the majority in creating an exception to the Sixth Amendment guarantee of confrontation, an exception not yet recognized by the United States Supreme Court, and I concur.

 Crawford v. Washington, 541 U.S. 36, 54 (2004) (internal citations omitted).


 Id. at 68.


 Id. at 56 n.6.
*41Similarly, the Supreme Court acknowledged this possibility in Giles v. California, 554 U.S. 353, 358 (2008) ('We have previously acknowledged that two forms of testimonial statements were admitted at common law even though they were unconfronted. The first of these were declarations made by a speaker who was both on the brink of death and aware that he was dying" (internal citations omitted).).


 Crawford, 541 U.S. at 56 n.6 ("Although many dying declarations may not be testimonial, there is authority for admitting even those that clearly are. We need not decide in this case whether the Sixth Amendment incorporates an exception for testimonial dying declarations. If this exception must be accepted on historical grounds, it is sui generis" (internal citations omitted).).


 See Michigan v. Bryant, _ U.S. _, 131 S. Ct. 1143, 1168, 1170 (2011) (Scalia, J., dissenting) ("Instead of clarifying the law, the Court makes itself the obfuscator of last resort"; "The only virtue of the Court's approach (if it can be misnamed a virtue) is that it leaves judges free to reach the 'fairest' result under the totality of circumstances"; "Unfortunately, under this malleable approach 'the guarantee of confrontation is no guarantee at all.'").


 The admissibility of non-testimonial hearsay statements is governed by the rules of evidence.
In the present case, the circuit court concluded that the challenged statements were testimonial under Crawford and fell within the dying declaration exception to Crawford and the hearsay rule, Wis. Stat. § 908.045(3).


 Bryant, 131 S. Ct. at 1150.


 Id. Various officers arriving on the scene asked the victim variants on these three basic questions.


 Id.


 Id. at 1160-62.


 Id. at 1160-61.


 Id. at 1156.


 Id. at 1157.


 Id. at 1162.


 Id. at 1159.


 Id. at 1160.


 Id. at 1160-62.


 Id. at 1164.


 Id. at 1165.


 Id.


 Id. at 1166.


 Davis v. Washington, 547 U.S. 813 (2004).


 Crawford v. Washington, 541 U.S. 36 (2004).


 Bryant, 131 S. Ct. at 1166.


 Bryant, 131 S. Ct. at 1165.